                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT GREENEVILLE

  BOBBY DARRELL OWENS,                           )
                                                 )
               Plaintiff,                        )
                                                 )
  v.                                             )          No. 2:20-CV-00214-JRG-CRW
                                                 )
  CRISTIE FRAZIER, NURSE MATT, and               )
  SULLIVAN COUNTY JAIL NURSING                   )
  STAFF,                                         )
                                                 )
               Defendants.                       )
                                                 )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed contemporaneously with this

 order, Plaintiff’s pro se complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to

 Federal Rule of Civil Procedure 41(b). Because the Court has CERTIFIED in the memorandum

 opinion that any appeal from this order would not be taken in good faith, should Plaintiff file a

 notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

 Fed. R. App. P. 24. The Clerk is DIRECTED to close this case.

        So ordered.

        ENTER:


                                                    s/J. RONNIE GREER
                                               UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


       s/ John L. Medearis
       District Court Clerk




Case 2:20-cv-00214-JRG-CRW Document 7 Filed 11/19/20 Page 1 of 1 PageID #: 23
